 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 834 
In the House of Representatives, U. S.,

October 15, 2009
 
RESOLUTION 
Electing a Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and she is hereby, elected to the following standing committees of the House of Representatives: 

Committee on the Judiciary:Ms. Chu, to rank immediately after Mr. Quigley.

Committee on Oversight and Government Reform:Ms. Chu.

 
 
Lorraine C. Miller,Clerk.
